United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Waco, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1071
Issued: July 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2007 appellant timely appealed the December 7, 2006 merit decision of the
Office of Workers’ Compensation Programs which denied his claim for a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
schedule award.
ISSUE
The issue is whether appellant’s left lower extremity impairment is causally related to his
accepted employment injury of August 23, 1998.

FACTUAL HISTORY
Appellant, a 59-year-old former clerk, was injured at work on August 23, 1998 in an
incident involving an approaching forklift. The Office accepted that he sustained a fracture of
the left great toe.1 On January 23, 2004 appellant filed a claim for a schedule award.
In a report dated February 2, 2004, Dr. H. Bruce Hamilton, a Board-certified
neurosurgeon, indicated that appellant had a 20 percent impairment, which was based on a
combination of medical problems, including cervical and lumbar conditions, carpal tunnel
syndrome, peroneal palsy and posterior tibial palsy. The record also includes an August 19,
2002 report from Dr. Richard E. Scott Jr., a Board-certified physiatrist, who diagnosed
cervicalgia, low back pain, bilateral carpal tunnel syndrome, high blood pressure and left
peroneal palsy. Dr. Scott found 20 percent whole person impairment involving the cervical and
lumbar spine and the upper and lower extremities. Only 6 percent of the overall 20 percent
impairment was attributable to lower extremity muscle weakness, which included loss of
strength in dorsiflexion (5 percent whole person) and extension of the great toe (1 percent whole
person). On January 25, 2005 the district medical adviser reviewed the case record and found
that appellant had 14 percent impairment of the left lower extremity due to muscle weakness
involving left ankle dorsiflexion and left great toe extension. He commented that peroneal
neuropathy was not an accepted condition. In a decision dated January 28, 2005, the Office
denied appellant’s claim for a schedule award.
Appellant requested an oral hearing, which was held on June 1, 2006. At the hearing,
appellant submitted a May 31, 2006 report from Dr. Hamilton, who reiterated his earlier finding
of 20 percent impairment due to a combination of conditions involving the cervical and lumbar
spine, peroneal and tibial palsy and carpal tunnel syndrome. The hearing representative affirmed
the previous denial of the schedule award by decision dated August 17, 2006.
On September 7, 2006 appellant requested reconsideration through his congressional
representative’s office. The Office also received a May 24, 2005 report from Dr. Hamilton who
again reiterated his prior finding of 20 percent impairment. Based on the newly submitted
evidence, the Office reviewed the merits of the schedule award claim, but denied modification in
a decision dated December 7, 2006.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
1

Appellant has attempted on numerous occasions to have his August 23, 1998 traumatic injury claim expanded to
include various other conditions, including carpal tunnel syndrome, mental stress, hearing loss, sexual dysfunction,
cervical and lumbar disc disease and radiculopathy, bilateral leg condition with peripheral neuropathy and left foot
drop with peripheral neuropathy. Currently, the claim is accepted only for left great toe fracture occurring on
August 23, 1998. Appellant has filed six prior appeals with the Board, resulting in three separate decisions. Docket
Nos. 99-1892, 99-2382, 00-120 (July 16, 2001); Docket No. 02-1976 (January 23, 2003); Docket Nos. 01-1372,
01-1607 (February 6, 2003). A detailed procedural history of the claim is set forth in the Board’s prior decisions
which are incorporated herein.

2

and organs of the body.2 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate
standard for evaluating schedule losses.3 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).4
ANALYSIS
The Office medical adviser calculated a 14 percent left lower extremity impairment due
to muscle weakness involving the left ankle and left great toe. This impairment, however, was
attributed to left peroneal palsy; a condition which had not been accepted by the Office as arising
from the August 23, 1998 employment injury. Appellant must demonstrate more than just the
mere existence of a permanent impairment. The impairment must be causally related to the
August 23, 1998 employment injury.5 The ratings provided by Dr. Hamilton and Dr. Scott do
not demonstrate a left lower extremity permanent impairment attributable to the August 23, 1998
employment injury, which was accepted for a fractured left great toe. The Board finds that the
Office properly denied appellant’s claim for a schedule award.6
CONCLUSION
Appellant has not demonstrated that he has a left lower extremity permanent impairment
attributable to his accepted employment injury.

2

For a total loss of use, of a leg, an employee shall receive 288 weeks’ compensation.
§ 8107(c)(2) (2000).
3

20 C.F.R. § 10.404 (2006).

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

5

Edward W. Spohr, 54 ECAB 806, 810 (2003).

6

5 U.S.C.

On appeal, appellant requested that his claim be expanded. However, the Board’s jurisdiction is limited to
review of the December 7, 2006 decision. The Board cannot expand appellant’s claim.

3

ORDER
IT IS HEREBY ORDERED THAT the December 7, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

